Case 2:18-cv-12207-MCA-LDW Document 76 Filed 05/07/19 Page 1 of 1 PagelD: 1794

Susan B. McCrea

Attorney at Law
24 Prospect Street
Westfield, New Jersey 07090
Telephone: 908-232-2122
Facsimile: 908-232-4351
Email - sbmecreafamlaw@aol.com

Charles H. Brandt, Esq.
(1968-2003)
May 5, 2019

Honorable Leda D. Wettre, Magistrate
50 Walnut St.
Newark, NJ 07101

Re: Phillips v. Archidocese of Newark et als
Civil Action #2:18-CV-12207 MCA-LDW

Dear Judge Wettre:

This office represents Plaintiffs in the above-referenced matter. | am requesting an
adjournment of the telephone conference call with counsel scheduled on May 8. 2019 at 11:30
am. J have a mediation in another lawyer’s office at that time. I am requesting a time change of
9:30 am on that day or to reschedule for the following day in the morning only.

Kindly ad‘vise my office if the Court can accommodate this request. Thank you for your
kind consideration in this matter.

Respectfully yours,

sTaeugbne—

Susan B. Mc€rea

SBM:sr
Ce: All counsel of record via ECF and email
Ms. Susar: Giordano via email only
